Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of Golden Star Resource Corp. (the "Company") on Form 10-Q/A for theperiod endedSeptember 30, 2011 as filed with the Securities and Exchange Commission on the date here of (the "report"), I, Steven Bergstrom , Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this 16th day of November 2011. /s/ STEVEN BERGSTROM Steven Bergstrom Chief Executive Officer
